The plaintiff has filed a petition for rehearing wherein he urges that the court has overlooked the last sentence of the letter written by the New York Foundling Hospital to Father Aberle from which we have quoted at length in the opinion. The sentence reads, "I would be very glad to know what you think of the matter." We have not overlooked consideration of this sentence. It detracts nothing from that portion of the letter which we have quoted and which clearly shows that the hospital agreed to take the plaintiff back. It is apparent from the entire letter, including the last sentence, that the only question in the minds of the hospital authorities was as to when and how they should get the plaintiff back to New York. It is noticeable that they did not suggest that anything further be done by Mrs. Klein. The writer of the letter suggested that the plaintiff be sent to the State Training School and that an agent of the hospital would call for him later. The other alternative was to send him to New York. There is no implication in the letter that the hospital sought to avoid becoming responsible for the boy. The last sentence indicates that the hospital authorities sought Father Aberle's advice as to how they should carry out their responsibility, that is, what *Page 363 
should be done with the plaintiff pending the call of the hospital agent. It has no bearing upon the rescission of the contract. Rehearing denied.
NUESSLE, Ch. J., and BURKE, BURR, and CHRISTIANSON, JJ., concur.